Citation Nr: 0212278	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  92-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976 and from November 1980 to September 1986.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York New York.  In June 1997, the Board remanded the 
claim for service connection for various disabilities for 
additional evidentiary development.  A May 1999 rating 
decision granted service connection for lumbosacral strain, 
residuals of fracture of the nasal area, residuals of 
fracture of the zygomatic arch, and right index finger 
disability.  The veteran has not expressed disagreement with 
the "down-stream" issues of either the effective date or 
disability evaluation assigned to those disabilities; 
therefore, such matters are not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issues are those listed on the 
title page of this decision.   

In May 1999, February 2001, and March 2002, the RO confirmed 
and continued the denial of the claims for service connection 
for pes planus and a left knee disability.  The claims are 
now before the Board once again.  


FINDINGS OF FACT

1.  There is no competent medical evidence of pes planus 
until several years after service, nor is there competent 
medical evidence which shows a causal link between the 
disability and any incident of service.  

2.  There is no competent medical evidence of a left knee 
disorder, degenerative joint disease (DJD), until many years 
after service, nor is there competent medical evidence which 
shows a causal link between the disability and any incident 
of service.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  A disorder of the left knee was not incurred in or 
aggravated by active service, nor may DJD be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
they are negative for report of complaints associated with 
the feet or left knee.  No chronic disorder of the feet of 
left knee was diagnosed during service, to include upon 
separation examination report in April 1986.  

A post service VA examination in May 1979 is negative for 
complaints or diagnoses associated with the feet or left 
knee.  Additional post service records reflect that the 
veteran was seen by a private physician for left heel 
complaints in June 1990.  This problem had been present for 
10 days.  X-rays were negative.  The examiner's impression 
was "?? Fasciitis."  

Upon VA examination report in July 1990, the veteran gave a 
history of flat feet with pain since military service.  X-
rays of the feet were negative.  Orthopedic examination 
resulted in a diagnosis of second degree pronation of the 
feet.  No left knee disorder was complained of or diagnosed.  
Another VA orthopedic examination conducted several days 
later shows that the veteran reported left knee pain since 
1986 when he was in service.  He complained of pain after 
walking 10 blocks.  There was throbbing around the kneecaps.  
He said that he had the knee "go out" with running in 
training for the army.  X-rays showed slight DJD in the left 
knee.  

Additional VA records reflect that the veteran was noted to 
have moderate flat foot in March 1991.  He was again seen for 
complaints of foot pain in July 1991.  

At a personal hearing in October 1992, the veteran testified 
that his problems with his feet and left knee initially began 
during service training.  

Subsequently dated VA records show that the veteran was seen 
in March 1999 for painful arch in the left foot that had been 
bothering him for 4 days.  Physical examination showed edema 
and tenderness of the left ankle.  X-ray showed a small chip 
fracture of the medial ankle and a calcaneal spur.  Other 
diagnoses included plantar fasciitis, post-tibial tendonitis, 
and deltoid ligament sprain.  The veteran was advised to 
limit weight bearing, elevate his left leg, and ice the area 
for one week.  

A March 1999 statement as provided by a VA staff podiatrist 
reflects that the veteran was seen for pedal deformity and 
pain.  Another statement in April 1999 shows that the veteran 
had been followed for one week for posterior tibial 
dysfunction of the left greater than right foot.  The veteran 
was clear to return to work on April 9, 1999.  In June 1999, 
the veteran was seen for bilateral arch pain and posterior 
tibial dysfunction.  Differential diagnoses were plantar 
fasciitis, bilateral, posterior tibial tendonitis, bilateral, 
rule out deltoid ligament strain, possible avulsion fracture 
of medial malleolus and flexible pes planus deformity.  Arch 
supports were prescribed.  

A July 1999 VA record shows that the veteran was seen for 
left knee pain which had been present for 1 week.  This was 
described as an exacerbation of a chronic knee problem.  
Fluid was palpable in the joint.  The diagnosis was DJD with 
effusion of the knee.  

A private physician's statement from November 1999 reflects 
that the veteran was seen in October of that year for 
complaints of long-standing pain in the arch and heels of 
both feet.  X-ray revealed a pes planus bone structure, 
inferior and retrocalcaneal bone spurs evident bilateral.  
Physical examination revealed significant pain in the heels 
of both feet as well as the insertion of the posterior 
tibialis tendon.  The diagnoses were plantar fasciitis with 
calcaneal spurs, bilateral and posterior tibial dysfunction, 
bilateral.  The physician opined that pes planus was genetic 
in origin and that "activity[,] i.e., military service can 
certainly aggravate and precipitate these conditions."  

Records in 2000 reflect that the veteran continues to be seen 
for heel and foot complaints.  

Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of DJD (arthritis), service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

In the case of a claim for disability, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  There is no indication that there are pertinent 
records outstanding that have not been secured.  

The evidence of record is sufficient for addressing the 
merits of the veteran's claim as cited above at this time.  
Therefore, the duty to assist has been satisfied in this 
case.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
1997 remand.  See Quartuccio v. Principi, No. 02-997 (U.S. 
Vet. App. June 19, 2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Pes Planus

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for pes planus.  The Board notes that the record 
is negative for competent medical evidence showing pes planus 
until several years after discharge from service.  
Specifically, it is noted that the SMRs are negative for 
complaints associated with flat feet and no pertinent foot 
disorder was found.  It was not until 1990 that the clinical 
evidence reflects complaints associated with flat feet.  
Possible plantar fasciitis was initially noted in June 1990.  
Upon VA examination the following month, the diagnosis was 
second degree pronation, and subsequently dated private and 
VA records reflect that the veteran continues to be treated 
for disorders of the feet, variously diagnosed.  

While there is medical evidence in this case of a current 
diagnosis of pes planus, there is no suggestion of symptoms, 
clinical findings, or laboratory finding attributable to this 
condition during service or until several years thereafter.  
As to the private physician's November 1999 statement that 
military service activity could certainly aggravate and 
precipitate pes planus, the Board finds little probative 
value in this report.  The physician's statement is clearly 
general in nature and does not specifically report that his 
statement is true in the veteran's case.  Moreover, it is 
clear that this physician did not refer to or review the 
claims file in formulating this opinion.  Thus, the evidence 
does not support service connection.  

Alternatively, service connection may be granted under the 
chronicity provision of 38 C.F.R. § 3.303(b) where evidence 
shows that a veteran had a chronic condition in service, or 
within the presumptive period after service, and that he 
still has such condition.  Again, however, such evidence must 
be medical unless it relates to a condition as to which, 
under case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may be made on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The absence of any medical records of a diagnosis or findings 
of flat feet for many years after service is evidence highly 
probative against the claim.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  That is, 
such evidence weighs against any consideration of service 
connection based on chronicity or continuity of 
symptomatology.  See Savage, supra.  

The Board recognizes that Falzone v. Brown, 8 Vet. App. 398, 
403 (1996), citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994), stands for the proposition that medical causation 
evidence may not be necessary for conditions that lend 
themselves to lay observation such as flat feet.  
Nevertheless, the Board does not find that the 
contemporaneous evidence indicates that the veteran's or 
other lay observation revealed the presence of flat feet 
during service.  As noted above SMRs were negative.  
Additionally, with the veteran's claim in 1979 and on a 
subsequent VA examination that year, there is no evidence 
either by complaint or finding of flat feet.  Similarly, the 
veteran's September 1986 application for compensation 
benefits made no reference to flat feet as a claimed 
disability.  Therefore, the Board cannot conclude that there 
is sufficient evidence to support a finding of the presence 
of flat feet any earlier than several years after service, 
and in the absence of such evidence, the provisions of 
38 C.F.R. § 3.303(b) do not provide a basis for a grant of 
service connection.     

Further, with no diagnosis of or findings attributable to pes 
planus during service and until several years after service, 
any nexus opinion at this late stage would be speculative at 
best.  Arguably, 38 U.S.C. § 5103A mandates a nexus opinion 
when there is pertinent abnormal clinical or laboratory 
findings recorded during or proximate to service (i.e., a 
pertinent abnormal finding that is attributed to or at least 
suggestive of the disability at issue sometime short of the 
amount of time that has elapsed between service and the 
initial diagnosis in this case) and competent post-service 
evidence of the claimed disability.  Here, while there is 
medical evidence of a current diagnosis of bilateral pes 
planus, there is no clinical suggestion of a symptom, 
clinical finding, or laboratory finding attributable to flat 
feet either during service or until several years thereafter.  
Without such evidence, the Board must conclude that no 
additional development is required based on the facts of this 
case, to include a medical examination and/or opinion where 
the examiner would be asked whether there is a causal link 
between a current diagnosis and SMRs that contain no 
suggestion of the disability.  See § 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d)); Hickson, supra; Pond, 
supra.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.  

Left Knee

As to the left knee, the Board finds that the preponderance 
of the evidence is also against the veteran's claims of 
service connection.  The Board has considered the assertion 
by the veteran the he has a disability of service origin.  
While he is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, he is not competent 
to link those manifestations to service on medical causation 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

It is noted that there is no competent medical evidence that 
the veteran was diagnosed with DJD of the left knee until 
many years after his discharge from active service.  Thus, he 
is not entitled to a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
Board finds that there is no competent medical evidence on 
file which tends to associate the veteran's current DJD with 
his active service.  There is otherwise no supportive 
evidence in the service records to show a chronic disability 
so as to provide a basis for a grant of service connection 
under the aforementioned provision of 38 C.F.R. § 3.303(b).  
Again, the medical reports and applications of record in 1979 
and 1986 are probative evidence of the absence of continuity 
of symptomatology.  In sum, service connection is not in 
order.  Id.    

As above, when discussing the veteran's bilateral pes planus, 
with no diagnosis of or findings attributable to DJD of the 
left knee until many years after service, any nexus opinion 
at this late stage would be speculative.  While there is 
medical evidence of a current diagnosis of DJD of the left 
knee, there is no clinical suggestion of a symptom, clinical 
finding, or laboratory finding attributable to the left knee 
either during service or until many years thereafter.  
Without such evidence, no additional development is required 
based on the facts of this case, to include a medical 
examination and/or opinion where the examiner would be asked 
whether there is a causal link between a current diagnosis 
and SMRs that contain no suggestion of the disability.  See § 
3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 
Hickson, supra; Pond, supra.  Consequently, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it must be denied.

Reasonable Doubt

In reaching these determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for pes planus is denied.  

Service connection for a left knee disorder is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

